—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered April 12, 1999, convicting him of sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Psychiatric records “are to be disclosed only when their confidentiality is significantly outweighed by the interests of justice” (People v Brooks, 199 AD2d 275). Having examined the psychiatric hospitalization records of the complaining witness, we find that the trial court providently exercised its discretion in denying the defendant’s application for disclosure of such records, after an in camera review (see, People v Toledo, 270 AD2d 805). O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.